             Case 2:18-mj-00867-GWF Document 16 Filed 03/04/19 Page 1 of 3



1    Benjamin C. Durham
     Nevada Bar No. 7684
     BENJAMIN DURHAM LAW FIRM
2    601 S. Rancho Dr. Ste B14
     Las Vegas, Nevada 89106
3    (702) 631-6111 / Fax: (702) 960-4084
     bdurham@vegasdefense.com
4
     Counsel for Taeler Mylott
5

6                 UNITED STATES DISTRICT COURT
                       DISTRICT OF NEVADA
7                                           -oOo-
8     UNITED STATES OF AMERICA,                  Case No.: 2:18-mj-00867-GWF
9           Plaintiff,                           Stipulation to Continue Preliminary
                                                 Hearing Date (Third Request)
10    vs.
11    TAELER MYLOTT,
12          Defendant.
13

14            IT IS HEREBY STIPULATED AND AGREED, by and between

15   NICHOLAS TRUTANICH, United States Attorney, BRANDON C. JAROCH,

16   Assistant United States Attorney, counsel for the United States of America, and

17   BENJAMIN C. DURHAM, counsel for the defendant TAELER MYLOTT:

18            THAT the preliminary hearing currently scheduled for March 7, 2019, at

19   4:00 p.m., before Magistrate Judge George W. Foley, Jr., be vacated and set to a time

20   convenient for the Court, but no later than 30 days from the current setting.

21             This Stipulation is entered into for the following reasons:

22

23

24

25
                Case 2:18-mj-00867-GWF Document 16 Filed 03/04/19 Page 2 of 3



1                1. The Government provided a large volume of discovery to defense

2    counsel who is still reviewing and needs additional time to prepare for a preliminary

3    hearing.

4                2. The parties anticipate a negotiated resolution which would obviate the

5    need for a preliminary hearing.

6                3. Counsel for the defendant and counsel for the government agree to the

7    continuance.

8                4. The defendant is not detained and agrees to the continuance.

9                5. Denial of this request for continuance could result in a miscarriage of

10   justice.

11               6. This is the third request for a continuance.

12

13      Dated this 4th day of March, 2019.

14
                                                     Respectfully Submitted,
15                                                   NICHOLAS TRUTANICH
                                                     United States Attorney
16
                                                     /s/ Brandon C. Jaroch
17                                                   BRANDON C. JAROCH
                                                     Assistant United States Attorney
18
                                                     /s/ Benjamin C. Durham
19                                                   BENJAMIN C. DURHAM
                                                     Counsel for MYLOTT
20

21

22

23
                                              2
24

25
            Case 2:18-mj-00867-GWF Document 16 Filed 03/04/19 Page 3 of 3



1                 UNITED STATES DISTRICT COURT
2                      DISTRICT OF NEVADA
                                           -oOo-
3
     UNITED STATES OF AMERICA,                 Case No.: 2:18-mj-00867-GWF
4
            Plaintiff,
5                                              ORDER
     vs.
6
     TAELER MYLOTT,
7
            Defendant.
8

9
           Based on the Stipulation of counsel and good cause appearing,
10
           IT IS ORDERED that the Preliminary Hearing, currently scheduled for
11
                                                                April 9, 2019
     March 7, 2019, at 4:00 p.m., be vacated and continued to ____________________, at
12
     _____________
       4:00        p.m.
13
                      5th
           DATED this ____ day of ____________,
                                     March      2019.
14

15
                                          ___________________________________
16
                                          HONORABLE GEORGE W. FOLEY, Jr.
                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23
                                          3
24

25
